DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein a plurality of the at least one subsection is weldingly connected to form one of the tower sections.” However, claim 1 previously recites a step 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (U.S. Patent Application Publication Number 2017/0335592) n view of Teterra (German Patent Publication Number DE 10 2013 107 059 A1, cited in IDS) and Kristensen (U.S. Patent Application Publication Number 2014/0230223).
As to claim 1, Pedersen teaches a method for building a metallic tower for a wind turbine (abstract), the tower comprising a plurality of hollow cylindric metallic tower sections, wherein the tower sections are configured for stacking in a longitudinal direction to form the metallic tower (figure 1, element 10 being the ‘tower’ and elements 14a and 14b being the ‘hollow cylindric metallic tower sections’; page 2, paragraph 33), the tower sections each comprising at least two section segments, each section segment including two longitudinal edges (figures 1 – 3, elements 30a, 30b, and 30c being the ‘section segments’ and element 16 being the ‘longitudinal edges’; pages 2 
However, while Pedersen teaches the step of providing the section segments, Pedersen does not teach how to manufacture the section segments. Teterra teaches a method for building a metallic tower for a wind turbine (machine translation, paragraphs 1 and 2), the tower comprising a plurality of hollow cylindric metallic tower sections, wherein the tower sections are configured for stacking in a longitudinal direction to form the metallic tower (figures 4, 5, and 9, element 6 being the ‘tower’ and element 1 being the ‘tower sections’; machine translation, paragraphs 29 and 49), the tower sections each comprising at least two section segments, each section segment including two longitudinal edges (figures 4 - 7, elements 21 being the ‘longitudinal cutting edges’; machine translation, paragraph 20, wherein the ‘sub-shells’ and ‘partial shells’ are the ‘section segments’), the method comprising: manufacturing the section segments (figures 4 – 7; machine translation, paragraph 20); transporting the at least two section segments to a building site where the tower is to be erected (machine translation, paragraph 20); joining the at least two section segments to reconstruct the cut tower sections (figure 8; machine translation, paragraphs 57 – 59); and stacking the tower sections to build the tower (figure 9, elements 1 and 9; machine translation, paragraphs 
However, Pedersen that the step of joining the section segments together is performed by bolting the section segments together using flanges (page 2, paragraph 
As to claim 2, Pedersen teaches that each tower section comprises at least one subsection (figure 1, elements 11 being the ‘subsection’; page 2, paragraph 32). However, Pedersen does not teach how to manufacture the subsections. Taterra also teaches that each tower section comprises at least one subsection (machine translation, paragraph 20), wherein the at least one subsection is manufactured by a process comprising: providing a metal sheet, rolling the metal sheet, and welding the rolled metal sheet (machine translation, paragraph 20). It would have been obvious to one skilled in the art to manufacture the subsections of Pedersen, by the method taught by 
As to claim 3, Pedersen and Taterra each teach that manufacturing the tower sections comprises weldingly connecting the subsections together to form one of the tower sections (Pedersen, figure 1, elements 11, 14a, and 14b, page 2, paragraph 32; Taterra, machine translation, paragraph 20).
As to claim 4, Pedersen further teaches that the tower sections each include a plurality of ends (figure 1, opposing ends of elements 14a and 14b being the ‘plurality of ends’), wherein the tower sections comprises: a flange on a left and right side of the tower sections (figure 1, element 17 being the ‘flange’; page 2, paragraph 33).
As to claim 5, because Pedersen teaches the embodiment of ‘adding a flange,’ and the limitations of claim 5 further define the alternative embodiment of ‘painting,’ Pedersen is not required to teach the limitations of claim 5 to show anticipation.
As to claim 6, while Pedersen in view of Taterra teaches cutting the section segments, Taterra does not teach how to perform the cutting. Kristensen further teaches that a portion of the section segment of the tower of the wind turbine is cut (figure 2, element 10; page 4, paragraph 91). Kristensen teaches the cutting being performed by a flame cutting machine (page 4, paragraph 91). It would have been obvious to one skilled in the art to cut the section segments, as taught by Pedersen in view of Taterra, by a flame cutting machine, as taught by Kristensen, because Kristensen teaches that flame cutting is known to be an inexpensive, fast, and relatively simple method of cutting into a section segment of a wind turbine (page 3, paragraph 50).
As to claim 9, Kristensen teaches that before the joining by welding the at least two section segments, a reconstruction tool is used to position the at least two section segments (figures 8 - 10, elements 12 and 14 being the ‘reconstruction tool’; pages 5 – 6, paragraphs 107 - 110).
As to claim 10, Pedersen in view of Taterra and Kristensen teaches that after the joining the at least two section segments by welding the section segments to reconstruct the cut tower sections, a cutting area of the cut tower sections had not been painted. This can be found because Pedersen in view of Taterra and Kristensen does not teach painting a cutting area.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Taterra and Kristensen as applied to claim 1 above, and further in view of DiBenedetto (U.S. Patent Number 3,890,482).
As to claim 7, Pedersen in view of Taterra teaches that, after the cutting, the longitudinal cutting edges of the section segments are beveled from the inside (Taterra, machine translation, paragraph 54). Examiner notes that this can be found because Taterra teaches providing a bevel on the cutting edges, so as to accommodate weld material between the inside surface of the section segment and the flange (machine translation, paragraph 54). Examiner notes that he is interpreting “beveled” as a noun, rather than a verb, so as to require a bevel after the cutting, rather than require a step of forming a bevel after the cutting.
However, while Pedersen in view of Taterra teaches the cutting edges being beveled, Pedersen in view of Taterra does not teach the shape of the bevel. DiBenedetto teaches a method for welding two section segments together (figure 5, 
As to claim 8, Pedersen in view of Taterra teaches that the joining of the at least two section segments by welding is performed from an inside of the tower section to be reconstructed (Taterra, machine translation, paragraphs 53 and 67). This can be found because Taterra teaches welding the flanges together (figures 6 and 7, elements 7 and 8; machine translation, paragraphs 53 and 67), which are located on an inside of the tower section.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Taterra and Kristensen as applied to claim 1 above, and further in view of Bartminn (International Publication Number WO 2017/167990 A1).
Because Bartminn is published in German, all citations to Bartminn will actually refer to U.S. Patent Application Publication Number 2020/0378364, which claims priority from Bartminn.
As to claim 11, while Pedersen in view Taterra teaches that the joining of the at least two section segments is accomplished by welding, Pedersen in view of Taterra does not teach the method of welding. Bartminn teaches a method of building a metallic .
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 6 – 7, that the prior art does not teach ‘joining the section segment by welding, wherein the joining does not use flanges,’ as recited by claim 1. Examiner disagrees. Kristensen teaches a method for building a metallic tower for a wind turbine (abstract), the method comprising: forming a first tower section of the tower by joining longitudinal edges of two section segments together to construct the tower section (figure 2, element 6 being the ‘first tower section’ and elements 9 and 10 being the ‘section segments’; page 4, paragraph 87); and stacking the first tower section and a plurality of other tower sections together to form the tower (figures 1 and 2, element 1 being the ‘tower’ and elements 22 being the ‘other tower sections’; page 4, paragraph 87). Kristensen further teaches that the step of joining the longitudinal edges 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726